Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 9, and 15-20
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021 has been accepted. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Previous Objections Withdrawn
Objection to specification are withdrawn as applicant has corrected the specification.

Previous Rejections Withdrawn
Rejections to claims 15-20 under 35 U.S.C. 101 are withdrawn based on the
Amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (“Multi-class pattern classification using neural networks”; hereafter “Ou”) in view of Tafazoli et al. (CA2972183A1; hereinafter “Tafazoli”) further in view of Roth et al. (“Improving computer-aided detection using convolutional neural networks and random view aggregation”; hereinafter “Roth”).

Regarding claim 1, Ou teaches a neural network training component that trains a neural network based on a data set to form a first neural network of a binary neural network architecture (Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class_list = {                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,…,                        
                             
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                        
                    }. The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First NN is trained (which is a binary network) using the dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
a neural network duplication component that trains a copy of the first neural network based on the data set to form a second neural network of the binary neural network architecture (Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first neural network  (in other words copy of first neural network). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
                        
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network of the binary neural network architecture (Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset which contains multiple classes.)
and determine whether an                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class exists…(Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third neural network is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
Ou does not explicitly teach a deep neural network system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise
Tafazoli teaches a deep neural network system (Page 1 lines 22-23: “The method also involves processing the pixel data using a convolutional neural network.”)
comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).
Neither Ou nor Tafazoli explicitly teach wherein the neural network duplication component generates probability data representing a probability of one or more diseases being located in medical imaging data; and a visualization component to generate a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the medical imaging data.
Roth, however, teaches wherein the neural network duplication component generates probability data representing a probability of one or more diseases being located in medical imaging data (Page 1172 Col. 1: “This neural network learns how to interpret the feature responses and performs classifications. Our ConvNet uses a final softmax layer which provides a classification probability for each input image (see Fig. 1).” Page 1174 Section IIIA: “We evaluate our method on three medical imaging data sets that illustrate common clinical applications of CADe in CT imaging: sclerotic metastases in spine imaging, lymph nodes and colonic polyps in cancer monitoring and screening.” Fig. 1 shows CNN will provide classification probability of diseases in image datasets.)
a visualization component to generate a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented (Section I Para 1: “The early detection of abnormal anatomies or precursors of pathology associated with cancer can aid in preventing the disease, which is among the leading causes of death worldwide.” Page 1180 Last Para: “Finally, the proposed 2D and 2.5D generalization of ConvNets is promising for various applications in computer-aided detection of 3D medical images. For example, the 2D views with the highest probability of containing a lesion could be used to present “classifier-guided” reformatted visualizations at that orientation (optimal to the ConvNet) to assist in radiologists' reading.” Visualization functionality is provided for visualizing CNN test results based on the classification probability of diseases.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli with the CNN classification probability method of Roth for early detection of abnormal anatomies associated with diseases (Roth, Section I).

Regarding claim 2, Ou, Tafazoli, and Roth teach the method of claim 1.
Ou also teaches wherein the first neural network generates mutually exclusive outputs (Section 3.3.1 para 1: “…The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” Fig 4. It shows first neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     exist or don’t exist, both cannot happen at the same time).).

Regarding claim 3, Ou, Tafazoli, and Roth teach the method of claim 1. 
(Section 3.3.1 para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class C2 marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Fig 4. Shows second neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     exist or doesn’t exist, both cannot happen at the same time).).

Regarding claim 4, Ou, Tafazoli, and Roth teach the method of claim 1.
Ou also teaches wherein the Mth neural network generates mutually exclusive outputs (Section 3.3.1 para 1: Fig 4. Figure shows third neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                     exist or doesn’t exist, both cannot happen at the same time.).

Regarding claim 5, Ou, Tafazoli, and Roth teach the method of claim 1.
Ou also teaches wherein training of the neural network with respect to the first class and training of the copy of the neural network with respect to the second class are performed in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                        
                    ).

Regarding claim 6, Ou, Tafazoli, and Roth teach the method of claim 1.
                        
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class are performed in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ”. And the process continues for                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN for                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class.).

Regarding claim 7, Ou, Tafazoli, and Roth teach the method of claim 1.
Tafazoli also teaches where the first neural network performs a plurality of sequential and / or parallel downsampling and upsampling of the data set associated with convolutional layers of the first neural network (Page 19 lines 26-29: “Referring to Figure 12, a cascaded convolutional neural network embodiment implemented on the processor circuit 200 of Figure 2 is shown generally at 1200. The cascaded network 1200 includes a first convolutional neural network 1204 and a second convolutional neural network 1206.” Page 3 lines 28-29: “The convolutional neural network may include at least one up-sampling layer following the pooling layer, the up-sampling layer being operable to replicate outputs to produce an up-sampled pixel classification.” “For example, the convolutional neural network may include a convolution layer convolves each input pixel data with a filter or kernel… A pooling layer may also be included to process the convolution layer output to reduce sensitivity of the output to small changes in input by condensing the amount of information in the convolution layer output.” Cascaded neural networks include first and second neural network. A convolutional network may include upsampling layer followed by pooling layer. Pooling layer does the downsamling on the convolution layer output.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli and Roth with further modified by Tafazoli with the computer system and convolutional neural network including up sampling and down sampling of Tafazoli to manage the dimensionality of the data (Tafazoli, Page 3 lines 25-26).

Regarding claim 8, Ou, Tafazoli, and Roth teach the method of claim 1.
Tafazoli also teaches where the second neural network performs a plurality of sequential and / or parallel downsampling and upsampling of the data set associated with convolutional layers of the second neural network (Page 19 lines 26-29: “Referring to Figure 12, a cascaded convolutional neural network embodiment implemented on the processor circuit 200 of Figure 2 is shown generally at 1200. The cascaded network 1200 includes a first convolutional neural network 1204 and a second convolutional neural network 1206.” Page 3 lines 28-29: “The convolutional neural network may include at least one up-sampling layer following the pooling layer, the up-sampling layer being operable to replicate outputs to produce an up-sampled pixel classification.” “For example, the convolutional neural network may include a convolution layer convolves each input pixel data with a filter or kernel… A pooling layer may also be included to process the convolution layer output to reduce sensitivity of the output to small changes in input by condensing the amount of information in the convolution layer output.” Cascaded neural networks include first and second neural network. A convolutional network may include upsampling layer followed by pooling layer. Pooling layer does the downsampling on the convolution layer output.).
Same motivation to combine the teachings of Ou, Tafazoli, and Roth as claim 7.

Regarding claim 9, Ou teaches a method, training a neural network based on an image data set to generate a first neural network of a binary neural network architecture and determine whether a first class exists (Section 5.3.1 para 1: “All these neural networks use the same feature vectors of 49 dimensions calculated from 7×7 grids superimposed on each image.” Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class list={C1,C2, . . . , CK}. The first neural network NN1(C1,C2+) is trained with examples of class C1 marked as class “1” and all other classes as class “0”.” First neural network is trained (which is a binary network) using the image dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
training a copy of the first neural network based on the image data set to generate a second neural network of the binary neural network architecture (Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first NN  (in other words copy of first NN). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
training a copy of the second neural network based on the image data set to form an Mth neural network of the binary neural network architecture (Fig 4. It shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN  (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset split into multiple classes.)
and determine whether an Mth class exists, wherein M is an integer greater than or equal to three (Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third NN is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
generating a neural network architecture comprising the first neural network, the second neural network and the Mth neural network (Section 3.3.1 para 1 and Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN.).
Ou does not explicitly teach comprising using a processor operatively coupled to memory to execute computer executable components to perform the following acts.
Tafazoli, however, teaches comprising using a processor operatively coupled to memory to execute computer executable components to perform the following acts (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).
Neither Ou nor Tafazoli teach wherein the neural network architecture generates probability data representing a probability of one or more diseases being located in the image data set; and generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set.
(Page 1172 Col. 1: “This neural network learns how to interpret the feature responses and performs classifications. Our ConvNet uses a final softmax layer which provides a classification probability for each input image (see Fig. 1).” Page 1174 Section IIIA: “We evaluate our method on three medical imaging data sets that illustrate common clinical applications of CADe in CT imaging: sclerotic metastases in spine imaging, lymph nodes and colonic polyps in cancer monitoring and screening.” Fig. 1 shows CNN will provide classification probability of diseases in image datasets.)
and generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set (Section I Para 1: “The early detection of abnormal anatomies or precursors of pathology associated with cancer can aid in preventing the disease, which is among the leading causes of death worldwide.” Page 1180 Last Para: “Finally, the proposed 2D and 2.5D generalization of ConvNets is promising for various applications in computer-aided detection of 3D medical images. For example, the 2D views with the highest probability of containing a lesion could be used to present “classifier-guided” reformatted visualizations at that orientation (optimal to the ConvNet) to assist in radiologists' reading.” Visualization functionality is provided for visualizing CNN test results based on the classification probability of diseases.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by (Roth, Section I).

Regarding claims 10, 11, and 12, they are substantially similar to claims 2, 3, and 4 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, Ou, Tafazoli, and Roth teach the method of claim 9.
Ou also teaches wherein the training the copy of the first neural network comprises training the copy of the first neural network with respect to the training of the neural network in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                            .
                        
                    ).

Regarding claim 14, Ou, Tafazoli, and Roth teach the method of claim 9.
Ou also teaches wherein the training the copy of the second neural network comprises training the copy of the second neural network with respect to the training of the copy of the first neural network in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                            .
                        
                    ).

Regarding claim 15, Ou teaches training a neural network based on an image data set to generate a first neural network of a binary neural network architecture and determine whether a first class exists (Section 5.3.1 para 1: “All these neural networks use the same feature vectors of 49 dimensions calculated from 7×7 grids superimposed on each image.” Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class list={C1,C2, . . . , CK}. The first neural network NN1(C1,C2+) is trained with examples of class C1 marked as class “1” and all other classes as class “0”.” First neural network is trained (which is a binary network) using the image dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
training a copy of the first neural network based on the image data set to generate a second neural network of the binary neural network architecture (Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first NN  (in other words copy of first NN). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
training a copy of the second neural network based on the image data set to form an Mth neural network of the binary neural network architecture (Fig 4. It shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN  (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset split into multiple classes.)
and determine whether an Mth class exists, wherein M is an integer greater than or equal to three (Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third NN is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
generating a neural network architecture comprising the first neural network, the second neural network and the Mth neural network (Section 3.3.1 para 1 and Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN.).
Ou does not explicitly teach a non-transitory computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising
Tafazoli, however, teaches a non-transitory computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).
Neither Ou nor Tafazoli teach wherein the neural network architecture generates probability data representing a probability of one or more diseases being located in the image data set.
Roth, however, teaches wherein the neural network architecture generates probability data representing a probability of one or more diseases being located in the image data set (Page 1172 Col. 1: “This neural network learns how to interpret the feature responses and performs classifications. Our ConvNet uses a final softmax layer which provides a classification probability for each input image (see Fig. 1).” Page 1174 Section IIIA: “We evaluate our method on three medical imaging data sets that illustrate common clinical applications of CADe in CT imaging: sclerotic metastases in spine imaging, lymph nodes and colonic polyps in cancer monitoring and screening.” Fig. 1 shows CNN will provide classification probability of diseases in image datasets.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli with the CNN classification probability method of Roth for early detection of abnormal anatomies associated with diseases (Roth, Section I).

Regarding claim 16, 17, and 18, they are substantially similar to claims 10, 11, and 12 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Ou, Tafazoli, and Roth teach the method of claim 15.
Roth also teaches wherein the probability data comprises a first probability indicating a likelihood of a negative prognosis for the one or more diseases and a second probability indicating a likelihood of a positive prognosis for the one or more diseases (Page 1176 Para 1: “Figs. 7 and 8 show typical classification probabilities on two random subsets of positive and negative ROIs in the test case, respectively.” Section 1173 Section D: “Based on a reference data set, such a candidate can be then labeled as a ‘positive’ or ‘negative’ example and used to train a ConvNet.” Page 1172 Para 1: “ConvNet architectures from randomly initialized or pre-trained model parameters for detecting different lesions or pathologies (with heterogeneous appearances)…” Datasets containing classification probabilities of positive or negative of a lesion or disease are used for training convolutional neural network.).
Same motivation to combine the teachings of Ou, Tafazoli, and Roth as claim 15.

Regarding claim 20, Ou, Tafazoli, and Roth teach the method of claim 15.
Roth also teaches wherein the operations further comprise generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set (Section I Para 1: “The early detection of abnormal anatomies or precursors of pathology associated with cancer can aid in preventing the disease, which is among the leading causes of death worldwide.” Page 1180 Last Para: “Finally, the proposed 2D and 2.5D generalization of ConvNets is promising for various applications in computer-aided detection of 3D medical images. For example, the 2D views with the highest probability of containing a lesion could be used to present “classifier-guided” reformatted visualizations at that orientation (optimal to the ConvNet) to assist in radiologists' reading.” Visualization functionality is provided for visualizing CNN test results based on the classification probability of diseases.)
wherein the multi-dimensional visualization comprises one or more visual characteristics comprising a color, a size, a hue, a shading, or a combination thereof (Page 1173 Para 1: “Each 3D detection acts as a seed point for a level-set segmentation method that segments the lesions in 3D. This step allows us to compute 25 characteristic features, such as shape, size, location, attenuation, volume, and sphericity.” Visualizing characteristics can be used to segment the lesions (diseases).)
.

Response to Arguments
Applicant’s arguments filed on 01/29/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. Claims 1, 9, 15, 19, and 20 have been amended by the applicant to address 35 U.S.C. 103 rejections in previous Office Action. Applicant also made arguments that references in previous Office Action do not teach new amendments. Examiner agrees and added a new reference Roth et al. to teach the amendments added onto these claims. They are addressed in 103 rejections section in this Office Action. All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/16/2020

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123